Exhibit 10.45

PROMISSORY NOTE AND SECURITY AGREEMENT

 

$ 4,200,000.00    Lakewood, Colorado    March 31, 2007

FOR VALUE RECEIVED, the undersigned, VCG HOLDING CORP., a Colorado corporation
(“VCG”) a Colorado corporation, hereby promises to pay to the order of LOWRIE
MANAGEMENT LLLP, a Colorado Limited Liability Limited Partnership (“Lowrie”), at
390 Union Blvd, Suite 540, Lakewood, Colorado 80228, or at such other place as
Lowrie or any subsequent holder hereof (the “Holder”) may, from time to time,
designate in writing, the principal sum of FOUR MILLION TWO HUNDRED THOUSANDAND
00/100 DOLLARS ($4,200,000.00).

1. Principal and Interest. Interest shall accrue on the unpaid principal from
the date hereof at a simple annual rate of eight and one half percent
(8.5%) (the “Interest Rate”). Principal and interest payments of $52,073.99 will
be made monthly starting on April 30, 2007, or 30 days from the issuance of the
liquor license transfer to VCG Holding Corp., and continue for 119 monthly
payments.

All payments under this Note shall be made only in lawful money of the United
States of America, at the address above or such place as the Holder hereof may
designate in writing from time to time.

3. Collateral. In consideration of the Loan, upon execution of this Agreement,
Borrower will grant to Holder, (a) a security interest in the general assets of
VCG Holding Corp, (b) a security interest in the General and limited partnership
holdings of IRC, LP, (c) Consent to the transfer of the adult permit and liquor
license to Holder and/or its assigns upon default.

4. Enforcement of Collateral. In remedies which Holder has hereunder or by law,
upon Default, Holder shall have the right to enforce its rights in the
Collateral by giving notice of the Default to Borrower and foreclosing on the
Collateral.

5. Prepayment. This Note may be prepaid in part (or in full) at any time prior
to the Maturity Date (except as expressly provided herein), and from time to
time, without premium or penalty, and without the prior consent of the Holder
hereof, on the conditions that Borrower shall concurrently pay all accrued but
unpaid interest on the amount of principal outstanding due at the time of each
prepayment.

6. Default and Acceleration. Upon the occurrence of a default by the Borrower in
any payment of interest or principal due hereunder, at the option of the Holder
hereof, (i) the entire outstanding principal balance and all accrued but unpaid
interest shall become immediately due

 

   Page 1 of 3   

___DWP___

(Borrower)



--------------------------------------------------------------------------------

and payable upon written notice to Borrower and (ii) the Holder may pursue all
other rights and remedies available under this Note, any instrument securing
payment of this Note, or by law.

7. Default Rate of Interest. Upon the occurrence of a Default, Borrower promises
to pay interest on the outstanding principal balance of this Note at a simple
rate of interest equal to fifteen percent (15%) per annum (“Default Rate”).

8. Cumulative Remedies. All remedies of Holder provided for herein are
cumulative and shall be in addition to all other rights and remedies provided by
law. The exercise of any right or remedy by Holder hereunder shall not in any
way constitute a cure or waiver of default hereunder or invalidate any act done
pursuant to any notice of default, or prejudice Holder in the exercise of any of
its rights hereunder unless, in the exercise of its rights, Lowrie realizes all
amounts owed to it under the Loan.

9. Early Discharge. Upon full payment of the outstanding principal balance and
all accrued but unpaid interest, this Note shall be fully discharged, cancelled
and surrendered to Borrower.

10. Forbearance. Any forbearance of the Holder in exercising any right or remedy
hereunder, or otherwise afforded by applicable law, shall not be a waiver of or
preclude the exercise of any right or remedy. The acceptance by the Holder of
payment of any sum payable hereunder after the due date of such payment shall
not be a waiver of the Holder’s right to require prompt payment when due of all
other sums payable hereunder.

11. Application of Payments. All payments made on this Note shall be applied
first to payment of accrued but unpaid interest and the remainder of all such
payments shall be applied to the reduction of the outstanding principal balance
on this Note.

12. Usury. In the event the interest provisions hereof, any exactions provided
for herein or any instrument securing this Note, shall result, in an effective
rate of interest which, exceeds the limit of the usury or any other applicable
law, all sums in excess of those lawfully collectible as interest for the period
in question shall, without further agreement or notice between or by any party
hereto, be applied upon the outstanding principal balance of this Note
immediately upon receipt of such moneys by the Holder, and any such amount in
excess of such outstanding principal balance shall be immediately returned to
Borrower.

13. Jurisdiction. This Note is to be governed according to the laws of the State
of Colorado, without giving effect to conflict of law principles.

14. Binding Effect. This Note shall be binding upon Borrower, and its successors
and assigns and shall inure to the benefit of the Holder and its successors and
assigns.

15. Notice. Any notice required or permitted to be given hereunder shall be in
writing and will be deemed received (a) on the date of receipted delivery by a
courier service or (b) on the

 

   Page 2 of 3   

___DWP___

(Borrower)



--------------------------------------------------------------------------------

fifth business day after mailing, by registered or certified United States mail,
postage prepaid, to the appropriate party at its address set forth below:

If to VCG:

VCG Holding Corp.

C/O Donald W Prosser CFO

390 Union Blvd, Suite 540

Lakewood, Colorado 80228

If to LOWRIE:

Lowrie Management LLLP.

C/O Troy H. Lowrie

390 Union Blvd., Suite 540

Lakewood, Colorado 80228

16. Attorneys’ Fees. Borrower further promises to pay all reasonable attorneys’
fees incurred by the Holder in connection with any Default hereunder and in any
proceeding brought to enforce any of the provisions of this Note.

IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note effective as
of the day and year first above written.

 

BORROWER:     LENDER: /s/ Donald W Prosser CFO     /s/ Troy H. Lowrie Donald
Prosser CFO     Troy H. Lowrie, President of GP Date: March 31, 2007     Lowrie
Management, LLLP     Date: March 31, 2007

 

   Page 3 of 3   

___DWP___

(Borrower)